     Case 3:20-cv-00667 Document 17 Filed 06/21/21 Page 1 of 1 PageID #: 57



                        IN THE UNITED STATES DISTRICT COURT
                      FOR SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON DIVISION

JOHN TINNEL
                                                                  Civil Action No. 3:20-cv-00667
               Plaintiff,

v.


FORD MOTOR CREDIT COMPANY LLC

               Defendant.


                               AGREED ORDER OF DISMISSAL

       THE COURT, noting the agreement of the parties by the signature of their counsel below,

having been previously advised that the parties had reached a settlement and being otherwise duly

and sufficiently advised;

       IT IS HEREBY ORDER AND ADJUDGED that the case is DISMISSED, with prejudice,

with each party to bear their own costs and fees.

                                             Enter: _______________________________


                                             _____________________________________
                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE

This Order prepared by:                             Seen and agreed to by:

/s/ Christopher A. Dawson                           /s/ Megan A. Patrick
Christopher A. Dawson (WV Bar #10633)               Megan A. Patrick (WV Bar #11296)
Reisenfeld and Associates, LLC                      Klein & Sheridan, LC
3962 Red Bank Road                                  3566 Teays Valley Road
Cincinnati, OH 45227                                Hurricane, WV 25526
Voice: (304) 853-3338                               Voice: (304) 562-7111
Fax: (513) 322-7007                                 Fax: (304) 562-7115
Christopher.dawson@rslegal.com                      mpatrick@kswvlaw.com
Counsel for Defendant                               Counsel for Plaintiff




*ra3962*                                                                     *9361543*
